Citation Nr: 1716582	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1970 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In an April 2015 decision, the Board remanded this matter in order for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) as to this issue as well as the issues of service connection for tinnitus, sleep apnea and an acquired psychiatric disorder to include depressive disorder, as well as an increased rating for bilateral hearing loss.  Also at that time, the Board remanded the claim for an increased rating for cervical spine disability, which stemmed from a May 2000 rating decision and which had been remanded by the Court of Appeals for Veterans Claims (Court).  

Following action by the AOJ, and the appellant's perfection of the appeals for service connection for hypertension, tinnitus, sleep apnea and an acquired psychiatric disorder to include depressive disorder, as well as an increased rating for bilateral hearing loss, the Board issued a decision in December 2016 denying the claims for increased ratings and service connection for sleep apnea and tinnitus, but remanding to the AOJ the matters of service connection for hypertension and a psychiatric disorder, to include depressive disorder, as well as and a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

On remand, service connection for depressive disorder and TDIU were granted in a March 2017 rating decision.  Those claims are no longer on appeal.  Regarding the sole claim remaining on appeal, service connection for hypertension, as sufficient efforts were made to obtain the noted medical records and the requested medical examination with opinion was obtained, the Board finds the Remand directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service. 

2.  Hypertension is not caused or aggravated by service-connected service connected disease or injury.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  Hypertension is not proximately due to, the result of, or aggravated by service connected cervical spine disability.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).


A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed this claim using a VA Form 21-526EZ for fully developed claims (FDC).  Under the framework for a FDC, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, for these claims the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service and VA treatment records with the claims file.  The Veteran's Social Security Administration (SSA) records have been obtained, as well as all private treatment record that have been authorized for release or submitted.  No other relevant records have been identified and are outstanding.  The Veteran was mailed a supplemental statement of the case (SSOC) on March 3, 2017, and told he had 30 days from that date to respond.  He indicated on March 6, 2017, that he was sending in additional medical evidence, but he has not done so, nor has he asked for additional time, and the 30 day period since the SSOC has passed.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  The Veteran was provided with VA examinations in June 2015 and February 2017.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran.  The Board finds the examination reports of record to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, the duty to assist in this case is satisfied.

II.  Service Connection

A.  Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

B.  Analysis

The Veteran avers that his current hypertension disability is related to service, caused by his in-service fall from a plane wheel well.  He theorizes in primary part that hypertension is secondary to his service-connected cervical spine disability, specifically the pain medication he takes for the disability.  The Board has considered each applicable theory of service connection as set forth in the analysis below.

The Veteran has a current hypertension disability.  Pertinent VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  However, the Board concedes that the Veteran has hypertension as it is noted in post-service VA treatment and examination records that he has had a diagnosis of hypertension since 1997 and that he has been taking medication for this disability (see February 2017 VA Examination Report). 

Service treatment records are negative for any diagnosis of, notation of, or treatment for hypertension in service.  His pre-induction examination in January 1971 included no diagnosis of hypertension.  At his separation examination in January 1974, he denied having or ever having had high or low blood pressure.  His blood pressure was 108/68, and there was no finding or note of high blood pressure.  Follow-up treatment records for his January 1972 neck injury include blood pressure readings of 124/80 in March 1972 and 120/74 in May 1972.  

SSA records reflect he was found to be disabled in a July 1999 determination, as of 1997, due to a cerebrovascular accident that occurred in 1997.  

VA examination report dated in June 2015 reflects hypertension for which the Veteran was taking continuous medication.  The Veteran reported an onset of symptoms in 2000.  The examiner noted that the Veteran reported his condition began when he fell out of a B-52 wheel well in service while performing maintenance.  The examiner noted that the course of this condition was not documented.  Additionally, the examiner noted, in discussing his hypertension, the Veteran reported taking opiates for pain since 1976.  

The Veteran was afforded an additional VA examination for hypertension in February 2017 by a physician who reviewed the claims folder.  The examiner noted the Veteran's reported history of hypertension diagnosis in 2000 following being hospitalized with a stroke/syncopal episode.  He was reportedly started on antihypertensive medication at that time and was currently on amlodipine 10 mg daily.  The Veteran reported that his blood pressure is generally controlled on this medication.  The Veteran also reported a history of a fall in the service with neck injury, and stated that he was prescribed opioid medication in the service.  He reported being on various pain medications over the years including opioids and NSAIDs.  He reported he was currently followed by a private pain clinic and was taking Percocet for pain.  He stated that he last took ibuprofen several months ago.  He reported that he worked for the post office until 2000 and stopped working after a stroke.  

The February 2017 examiner made an extensive medical records review, noting that service treatment records were silent for hypertension and that the Veteran fell from an aircraft resulting in cervical fracture.  Post service treatment records were noted to include a September 1988 VA examination in which blood pressure was 140/74, and a July 1997 hospital discharge summary noting diagnoses to include diastolic hypertension.  In July 1997, it was felt that his positive urine test for cocaine may have contributed to the elevated systolic pressure on admission of 151/107.  The Veteran was started on hypertension medication in July 1997 during the hospitalization for cerebrovascular accident (CVA or stroke).  

The February 2017 examiner also noted a January 2017 letter from a private physician was reviewed.  The letter revealed that the Veteran was receiving treatment for cervical and low back pain with cervical MRI in July 2015 showing listhesis at C3-4 with some stenosis and he also appeared to have had a fracture of the C4, C5, C6 vertebral bodies.  The letter documented that the Veteran had tried multiple medications, acupuncture and steroid injections with limited response.  The letter noted that the present condition was stable but that he does have severe limits to his activities involving his head and neck and there is no anticipation that this will improve and will probably become more limiting of his degenerative disease progresses.  

During the February 2017 examination, the Veteran contacted his private pain clinic provider's office requesting that a letter that the provider had written he faxed to the compensation clinic as he felt that this letter pertinent to the VA examination.  A letter from Dr. S. dated January 26, 2017 was faxed to the clinic per that request, pertaining to the Veteran's cervical and low back pain.  The VA examining physician explained to the Veteran on several occasions that the current examination request was specifically for hypertension.  

The examiner opined that hypertension was less likely than not (less than 50% probability) incurred in or related to his service.  The rationale was that the service medical records are silent for diagnosis of hypertension, and the post service medical records document diagnosis of hypertension initially in 1997 which is more than 20 years after his active duty service.  

The examiner also found it not at least as likely as not that hypertension was caused by the service-connected cervical disability, to include pain medication taken therefor.  This detailed rationale was provided:

The veteran has been on various pain medications over the years for his service-connected cervical spine DJD to include NSAIDs and opiates. The veteran reported being on Percocet for pain at this exam and reported last using ibuprofen several months ago. The VA medical record from December 2016 document ibuprofen and Percocet under the active medication list with ibuprofen being last filled in May 2016. 
Medical records in CPRS document diagnosis of essential hypertension on the problem list.
The medical literature does not show an etiological or a direct causational link between cervical spine DJD and hypertension. The medical literature also does not show a direct etiological link between the pain medications taken for this condition(opiates and NSAIDS) and essential hypertension. NSAIDS can cause transient elevations in blood pressure and Opiates actually lower blood pressure. NSAIDS increase blood pressure at least in part by reducing sodium excretion by the kidney. The average rise in blood pressure is 3/2 mmHg but varies considerably. The veteran is currently not taking an NSAID for his cervical DJD and his prior BP readings even while on NSAIDS had been controlled.
Medical records in CPRS document essential hypertension on the problem list.
The medical records do not show any evidence of veteran's hypertension being etiologically attributed to or permanently aggravated by the veteran's pain medications.
Primary or essential hypertension accounts for 90-95% of adult cases. The pathogenesis of essential hypertension is multifactorial and complex. Multiple factors modulate the blood pressure (BP) including humoral mediators, vascular reactivity, circulating blood volume, vascular caliber, blood viscosity, cardiac output, blood vessel elasticity, and neural stimulation.

Finally, the examiner found it was not at least as likely as not that hypertension was aggravated (permanently worsened beyond its natural progression) by the cervical disability, to include pain medication taken therefor.  The examiner cited to multiple blood pressure readings in the VA treatment records and explained that the medical records document hypertension which is well-controlled on the current antihypertensive medication and noted these records do not show any evidence of permanent aggravation of hypertension.

The above review of the reveals no blood pressure reading indicative of hypertension and no diagnosis of hypertension prior to 1997.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

Thus, with post-service treatment records showing that hypertension has been first noted in the record not before 1997, hypertension has not been shown to manifest within one year after separation from service, and the applicable presumptive does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.

The availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 C.F.R. § 3.304 (d). 

Even when considering direct service connection for hypertension, the Board finds that post-service evidence is devoid of a showing of complaints and/or treatment related to hypertension following active service until well over two decades thereafter.  The Board emphasizes the multi-year gap between discharge from active duty service (1974) and evidence of hypertension in approximately 1997.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim). 

The Board notes that there is no competent opinion supporting the contention that the Veteran has hypertension due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related hypertension to any in-service event.  A careful reading of the June 2015 VA examiner's statement compels a conclusion that she merely noted the Veteran's assertions as to a connection between hypertension and either the accident in service or pain medication for his neck.  The well-supported, uncontroverted opinion of the 2017 VA examiner is that the condition is not due to service.  The evidence falls short of suggesting a nexus between hypertension and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions, beyond a remote post-service diagnosis, that are applicable to this issue.  Accordingly, service connection for hypertension on a direct basis is not warranted.

Considering the facts under the theory of secondary service connection - the predominant theory advanced by the Veteran - the Board finds that the most probative evidence of record weighs against the Veteran's claim. 

The Veteran's statements stand as the only evidence in support of this theory.  However, he is not competent to opine on this complex medical matter, as explained above.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of record as to the relationship between hypertension and service-connected cervical spine disability is the February 2017 VA medical examiner's opinion.  She reviewed the Veteran's record, to include the private medical evidence, and more saliently, she addressed the record of the Veteran's hypertension and cervical spine diagnoses, and provided an opinion on secondary service connection based upon her knowledge of the facts of the Veteran's case and known medical principles.  She reviewed the Veteran's medical data and saw no indication of worsening of hypertension or aggravation, and she found no proof of cause and effect between the two disabilities for this Veteran.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the Veteran's statements in support of his claim are contrary to the 2017 medical opinion.  The private doctor's letters merely acknowledge that the Veteran has back and neck pain.  These statements cannot be read for an opinion addressing causation or aggravation of the hypertension.

In sum, the evidence deemed most probative by the Board (the 2017 VA medical opinion) establishes that service connection for hypertension, to include as secondary to cervical spine disability, is not warranted.  The evidence establishes that hypertension was not manifest during service or within one year of separation and there is not competent evidence otherwise linking hypertension to service, to include the wheel well accident in service.  Additionally, the evidence shows that hypertension was not caused or aggravated by the cervical spine disability.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for hypertension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


